Citation Nr: 0823458	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to the left knee.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that the April 2004 decision granted service 
connection for two issues and denied service connection for 
nine others.  It also denied a 10 percent rating for multiple 
noncompensable disabilities.  The veteran generally disagreed 
with the "VA letter dated 4-27-04."  The August 2005 
statement of the case listed ten issues as being on appeal, 
although it did not list all of the issues in the April 2004 
decision.  Nevertheless, the October 2005 VA Form 9 indicates 
that the veteran read the statement of the case and only 
wished to appeal the denials of service connection for the 
left knee, right knee, and left shoulder.  Accordingly, the 
Board's jurisdiction extends only to those issues.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).  See 
also Hamilton v. Brown, 4 Vet. App. 528 (1993) ["where ... 
the claimant expressly indicates an intent that adjudication 
of certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative"].

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in Denver 
Colorado.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  Arthritis of the left knee did not become manifest in 
service, and is not etiologically related to service. 

2.  Arthritis of the right knee did not become manifest in 
service, and is not etiologically related to service, or to 
any service-connected disability. 

3.  A left shoulder disability did not become manifest in 
service, and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  A left shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
both knees, and for a left shoulder disability.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in December 2003, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided with notice of the type of evidence necessary to 
establish secondary service connection, disability ratings, 
or effective dates, until letters sent in March 2006 and June 
2007, after initial adjudication, the RO subsequently 
readjudicated the veteran's claims in August 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had full VCAA 
notice been provided before the initial adjudication of the 
claim.  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
knee and shoulder disabilities.  Consequently, no disability 
ratings or effective dates will be assigned, so the delay in 
providing notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  The 
veteran's service treatment records do not contain a 
separation examination.  However, there is no indication that 
any records are missing from the service jacket, and the 
clinical records contained therein reflect treatment through 
April 1982.  The Board has no reason to presume that any 
records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The veteran has asserted that a July 2007 VA medical opinion 
is inadequate, because it was not accompanied by a 
contemporaneous examination.  However, the VA physician was 
asked to provide an opinion with respect to a relationship 
between the veteran's current arthritis of the knees (as 
shown on an April 2004 VA examination) and her military 
service, and to only examine the veteran again if he found 
such examination necessary to render an opinion.  The VA 
examiner based his opinion on the evidence of record and on 
medical principles.  As will be discussed in more detail 
below, it is conceded that the veteran has a current 
diagnosis of arthritis of the knees.  The current severity of 
that condition is not pertinent to the establishment of 
service connection.  The Board is satisfied that the 
physician analyzed the available data in reaching his 
conclusion.  There is no indication or reasonable basis to 
believe that additional examination would have changed that 
conclusion.  That the physician's findings do not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  

The Board acknowledges that a medical opinion has not been 
obtained with respect to the left shoulder claim.  As stated 
above, the VCAA provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, in the 
absence of an in-service injury or disease of the left 
shoulder, a necessary element of service connection, any such 
opinion would simply invite speculation, and would neither 
aid the Board in its decision nor benefit the veteran.  The 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

The veteran submitted additional post-service medical records 
at her hearing and included a waiver of initial RO 
consideration of those records.  The record was held open for 
an additional 60 days following the hearing so that the 
veteran could submit additional private clinical records.  
However, no additional records have been received or 
identified.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  As the veteran has not requested 
a further extension of time or additional assistance in 
obtaining records, the Board assumes that there are no 
additional records to obtain.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Presumptive Service Connection

The veteran did not have continuous service for 90 days or 
more during a period of war.  Therefore, the presumption of 
service connection for certain chronic diseases is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Direct Service Connection

As set out above, direct service connection requires in-
service incurrence or aggravation of a disease or injury, a 
current disability, and a nexus between the two.  Caluza, 7 
Vet. App. at 506.  

Service treatment records show that the veteran was seen in 
the emergency room on October 10, 1979 after falling in a fox 
hole and injuring her ribs.  There was no report of any 
complaints or symptoms related to the knees at that time.  X-
rays were taken, and the examiner's assessment was limited to 
a contusion of the ribs.  The veteran was seen again the 
following day for pain in the ribs.  No complaints related to 
the knees were recorded.  

On October 19, 1979, the veteran was seen for complaint of 
left knee pain x 4 days.  It was noted that the veteran had 
injured herself during field training.  The examiner's 
assessment was a strain.  The veteran was seen again on 
October 26, 1979 for continuing left knee pain.  The examiner 
noted "possible" left lateral meniscus.  In November 1979, 
the left knee was described as "okay."  In July 1980, the 
left knee was again noted to be painful.  However, there were 
no pertinent findings or diagnoses.  

Thus, while the service records show that the veteran injured 
her left knee, they do not show any injury to the right knee, 
and they do not contain a diagnosis of a chronic knee 
disorder.  The notation of "possible" left lateral meniscus 
is not a confirmed diagnosis, but a statement of the 
possibilities.  Medical evidence which merely indicates that 
the particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

With respect to the shoulder, the veteran was treated at a 
clinic at Ft. Bliss on November 5, 1981 for a muscle sprain 
of the right shoulder.  The rotator cuff was found to be 
intact.  A separate entry for the same day shows that a sling 
was applied to the right arm.  The service treatment records 
contain no reference to a left shoulder injury or diagnosis 
of a chronic left shoulder disorder.  

The veteran asserted at her hearing that the service 
treatment records are in error in referring to her right 
shoulder, and that it was actually her left shoulder that was 
injured.  A fellow service member submitted a statement dated 
in October 2005, supporting the veteran's account of having 
injured her left shoulder during a field exercise.  The 
veteran's mother submitted an undated statement, received in 
April 2008, also attesting to her memory of a left shoulder 
injury.  The veteran is competent to describe her injury; her 
fellow service member is competent to report his 
observations; and her mother is competent to report what the 
veteran told her at the time.  However, the Board notes that 
the veteran's mother was not present at the time of the in-
service injury, and therefore, her account is deemed to be 
based on the veteran's statements.  With respect to the 
veteran's statements, and those of her fellow service member, 
they are in conflict with the service treatment records.  

In weighing the conflicting evidence on this matter, the 
point in time in which the evidence was created is important, 
because a recounting of an event which is closer to the time 
that event occurred is naturally less likely to be diluted by 
the shortcomings of human memory.  Thus, the contemporaneous 
nature of the service treatment reports is significant.  
While it is possible that, as the veteran now contends, an 
error was made in reporting which shoulder was injured, the 
service treatment records appear to contain two separate 
entries from the same day, both of which refer to the right 
side.  The second entry refers to application of a sling to 
the right arm, and is therefore not simply a reference to the 
prior entry, but implies actual treatment of the veteran.  
That such an error would happen more than once seems quite 
unlikely.

In contrast to the service treatment records, the statements 
of the veteran, her mother, and her fellow service member, 
were not recorded at the time of the injury, but were 
recorded and submitted after the veteran filed her claim.  
Moreover, the veteran's memory for other details of service 
appears to be unreliable by her own reckoning.  In an April 
2004 VA Form 21-4142, the veteran reported, "I have a great 
deal of trouble with my memory especially around the time I 
was in the Army."  She also stated, "My memory of my 
[m]ilitary service is very poor."  With respect to her 
service at Ft. Bliss, she stated, "I don't remember much 
about any of my time there."  

Similarly, while the veteran's fellow service member stated 
that he knew it was her left arm she was having pain in, he 
also reported that he was not sure of the mission, the date, 
or the name of a third service member on their team.  

Because the veteran was seeking medical treatment in 1981, it 
seems likely that she would report her symptoms carefully and 
accurately so that the physician would have a fully-informed 
history of the injury and provide appropriate treatment.  In 
contrast, when the veteran thereafter presented her story, 
she was seeking VA benefits rather than medical treatment.  
The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  The Board may properly consider the personal 
interest a claimant has in his or her own case, but the Board 
is not free to ignore her assertion as to any matter upon 
which she is competent to offer an opinion.  See Pond v. 
West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

There is no doubt that the veteran, her mother, and her 
fellow service member are competent to relate the incident as 
they remember it.  Thus, their competency is not at issue 
with regard to recounting the event itself.  Rather, it is 
relative weight to be attached to their testimony in light of 
significant and inherently more reliable conflicting 
evidence, in the form of treatment records very soon after 
the incident.  Simply put, the clinical reports of the injury 
are more convincing than lay statements made in support of a 
claim for monetary benefits.  

The Board acknowledges that an April 2004 examination report 
contains a reference to an in-service injury to the left 
shoulder.  However, the examiner stated that he did not 
review the service records, and his account appears to be 
merely a recitation of the veteran's statements, and as such 
the Board accords it no more weight than those statements.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  Indeed, the Court has held that post-service 
reference by an examiner to injuries sustained in service, 
that is not accompanied by a review of service medical 
records by that examiner, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  

Although the post-service medical evidence of record shows 
that the veteran currently has arthritis of the bilateral 
knees and a diagnosis of a left rotator cuff strain, there is 
no post-service medical evidence of either condition for 20 
years after the veteran's discharge from service.  The first 
post-service evidence of treatment for the knees is a July 
2002 private record reflecting a recent motor vehicle 
accident in which the veteran injured her right knee.  The 
veteran filed her claim for service connection shortly 
thereafter.  

The veteran stated at her hearing that she did experience 
symptoms continuously after service, and was treated for such 
symptoms.  Again, she is competent to report her symptoms and 
the frequency of medical visits.  However, no treatment 
records prior to her 2002 motor vehicle accident are of 
record, and the Board finds it significant that the veteran 
did not file a claim with VA until July 2003, more than two 
decades after service.  This lengthy period without evidence 
of complaint or treatment, and with a significant 
intercurrent injury, is evidence that there has not been a 
continuity of symptomatology, and weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With respect to medical nexus, the veteran's claim file was 
reviewed by a VA physician in July 2007.  He stated that he 
could "not relate her current bilateral degenerative joint 
disease of the knees to isolated mild injuries noted in 
service medical records."  He reasoned that, for a joint 
injury to result in the development of degenerative joint 
disease there would need to be significant joint derangement 
and loss of knee stability, yet there is no evidence that 
this occurred.  Moreover, he reasoned that the bilateral 
nature of her knee arthritis suggests a more general cause, 
specifically her morbid obesity.  

There is no competent medical opinion of record that 
conflicts with the July 2007 opinion or that purports to 
relate any current disabilities of the knees or left shoulder 
to the veteran's military service.  In essence, the evidence 
of a nexus is limited to the veteran's own statements.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the elements necessary for service connection on a 
direct basis for disabilities of the left knee, right knee, 
and left shoulder, have not been established.  

Secondary Service Connection

In order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be a current 
disability, a service-connected disability, and a nexus 
between the two.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to the secondary service connection claim for 
the right knee, as service connection is not in effect and is 
not warranted for the left knee, the elements necessary for 
service connection on a secondary basis for a disability of 
the right knee have not been established.  


ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for left shoulder strain is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


